HEDRICK, Judge.
Respondent does not challenge any of the facts found by Judge Fountain. He contends that the findings of fact do not support the conclusions of law drawn by the trial judge from the findings, and that the conclusions do not support the order declaring him to be in contempt.
G.S. 5-1 in pertinent part provides: “Contempts enumerated; . . . — Any person guilty of any of the following acts may be punished for contempt: ... (8) Misbehavior of any officer of the court in any official transaction.”
“Misbehavior” is defined in Black’s Law Dictionary 1150 (4th Ed. 1968), as “[i]ll conduct; improper or unlawful behavior.” A synonym for this term, “misconduct in office,” is defined as “[a]ny unlawful behavior by a public officer in relation to the duties of his office, willful in character.” Black’s Law Dictionary, supra.
In our opinion the uncontroverted findings of fact manifest the respondent’s misbehavior within the meaning of G.S. 5-1(8) as an officer of the court in official transactions as follows: (1) By giving notice of appeal to the Court of Appeals and permitting the court to order that the respondent be provided a transcript of the defendant’s trial at the State’s expense, and respondent’s acceptance of the transcript when the respondent has no intention whatsoever of perfecting the appeal or using the transcript in connection with the appeal; (2) By deliberately causing the defendant to lose his right of appeal by failing and refusing to obtain an extension of time within which to prepare and serve the record on appeal, and file the record on appeal in the appellate division; (3) By wilfully and intentionally failing and refusing to file a petition for a writ of certiorari in the Court of Appeals to obtain appellate review of defendant’s trial, and by misrepresenting to the court the facts with respect to the filing of a petition for a writ of certiorari; (4) By breaching his professional duties to his client and to the public with respect to the administration of justice, and thereby deliberately prejudicing the rights of the defendant to obtain appellate review of his cases.
We hold that the findings of fact support the conclusions of law, and the record supports the order appealed from.
*95Affirmed.
Judges Morris and Arnold concur.